Citation Nr: 1130395	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-48 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder including as secondary to residuals of colitis.

2.  Entitlement to service connection for residuals of a right hand fracture. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1954 to June 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Newark, New Jersey VARO.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for residuals of a right hand fracture is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of service connection for anxiety disorder; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran are met with respect to the matter involving service connection for anxiety disorder, including as secondary to residuals of colitis; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In November 2010, the Veteran filed a substantive appeal that perfected his appeal in the matter of service connection for an anxiety disorder including as secondary to residuals of colitis.  In testimony before the undersigned in June 2011 (as reflected by the transcript associated with the claims file), the Veteran confirmed he is withdrawing his appeal in this matter and limiting his appeal to the matter of service connection for residuals of a right hand fracture.  

As the Veteran has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of service connection for an anxiety disorder including as secondary to residuals of colitis.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.



ORDER

The appeal in the matter of service connection for an anxiety disorder, including as secondary to residuals of colitis, is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran has not been afforded a VA medical examination with respect to his claim of service connection for residuals of a right hand fracture.  VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service treatment records (STRs) are silent for any findings regarding his right hand; on June 1957 separation examination, the upper extremities were noted to be normal.  However, the Veteran submitted copies of photographs in support of his claim which he indicated were taken in 1954 or 1955 while he was in service.  The Board finds that the photographs displaying the Veteran (in uniform and in a military setting) with a cast or heavy bandage his right hand clearly evident providing irrefutable evidence that he sustained a severe injury to the right hand during service.

Postservice records show that the Veteran has right hand arthritis:  On August 2000 VA treatment, a two year history of degenerative joint disease symptoms in both hands was noted.  On December 2009 VA treatment, osteoarthritis was listed as a chronic active medical condition.  On January 2010 VA examination (for other disabilities) the Veteran reported that he had arthritis diagnosed.

At the June 2011 Travel Board hearing before the undersigned, the Veteran testified that he injured his right hand in a fistfight while serving in Japan in late 1954 or 1955.  He testified that he received treatment at that time at a battalion aid station, where his hand was X-rayed and he was given medication.  He testified that he was on mess duty at that time, but was placed on light duty due to his hand injury.  He testified that he also received occasional treatment for the right hand, consisting of a mild sedative, at his next duty station, in Okinawa.  [The Board notes that some of the Veteran's hearing testimony was found to be inaudible, and it is so noted in the transcript.] 

Given the evidence of a severe right hand injury in service, and of current findings of arthritis of the right hand, the "low threshold" standard outlined in McLendon is met.  The questions presented, i.e., whether based on the entire record the Veteran has a current disability consistent with an injury to the hand that required casting in service, is one that is medical in nature (incapable of lay observation).  Hence, a VA nexus examination is necessary.

Furthermore, the Veteran testified that he has been afforded orthopedic treatment at the Brick, New Jersey VAMC, including X-rays of the right hand.  Records of any VA treatment the Veteran may have received for the disability on appeal are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any treatment the Veteran has received for a right hand disability at the Brick, New Jersey VAMC.  He should also be asked to identify any pertinent private treatment, and the RO should (with his assistance) secure records of such treatment.

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right hand disability, and in particular whether or not such disability is related to his active duty service/complaints noted therein.  The Veteran's claims file, including this remand, must be reviewed by the examiner in conjunction with the examination, with specific attention paid to the photographs which the Board considers irrefutable evidence of a severe hand injury in service.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Please identify and diagnose any current right hand disability.

(b) Please identify the most likely etiology for the right hand disability found?  Specifically, is it at least as likely as not (a 50% or greater probability) that any current right hand disability is a residual of the right hand injury that required casting in service (i.e., is there any right hand pathology that is consistent with such injury in service?).  

The examiner must explain the rationale for all opinions offered.

3.  The RO should then readjudicate the matter.  If it remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


